Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior US 11018302, filed 07/07/17, and adds additional disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claim(s) 1 and 12-13 is/are objected to because of the following informalities:  colons  are recommended to be removed after “consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 12 fails to define R’ and R”. 
Claims 3-6 recite the limitation of “molecular complex”, “photovoltaic device”, “electronic devices…”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-13 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US 11018302.  	
‘302 (claims 1-17) meets instant claims 1-13 in an anticipatory manner, because it discloses the random copolymer having the claimed monomers, molecular weight, sequence and properties.
	
Claim(s) 1-13 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of 17/238415, 1-18 of 17/238430,  1-20 of 17/238450,  1-12 of 17/238578, or 1-15 of 17238595. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.	
‘415 (claims 1-19)/ ‘430 (claims 1-18)/‘450 (claims 1-20)/‘595 (claims 1-15)/ ‘578 (claims 1-12) meets instant claims 1-13 in an anticipatory manner, because it discloses the random copolymer having the claimed monomers, molecular weight, sequence and properties.  

Claim(s) 1-13 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of 17238523. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.	
‘523 (claims 1-12) meets instant claims 1-13 in an anticipatory manner, because it discloses the random copolymer.  One having ordinary skill in the art would obviously recognize to prepare the claimed copolymer by selecting X1 and X2 as fluorine, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-13 is(are) allowable over the closest prior art: Cao et al. (CN 105713185) listed on IDS in proviso the above issues are resolved.
As to claims 1-13, Cao discloses an alternative copolymer of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Cao fails to teach the claimed random copolymer.
Therefore, claims 1-13 is(are) provisionally allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766